The Chancellor.
The will was signed and published with the proper solemnities and in the usual manner, the testatrix declaring that she published the same as her last will and testament. From such signing and publication the presumption arises that she knew the contents of the will. The circumstances relied upon to overcome this presumption, and to throw upon the party supporting the will, the burden of proving that the testatrix knew its contents, are not sufficient for that purpose.
The decree of the Orphans’ Court will be affirmed.
Order accordingly.